Appeal by defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered June 16, 1983, convicting him of attempted criminal possession of a weapon in the third degree, upon a plea of guilty, and sentencing him, in absentia, as a persistent violent felony offender to an indeterminate term of 6-years to life imprisonment.
Judgment affirmed.
The claims raised by defendant as to the sufficiency of the plea allocution are unpreserved for review as a matter of law (CPL 470.05, subd 2; People v Pellegrino, 60 NY2d 636). In any event, *658the plea allocution was satisfactory (People v Harris, 61 NY2d 9). In addition, we are satisfied on this record that defendant, who absconded between the plea and sentencing and was sentenced in absentia, knowingly waived his right to be present at sentencing (see Taylor v United States, 414 US 17; cf. People v Parker, 57 NY2d 136; People v Rivera, 103 AD2d 225). He was explicitly informed by the court prior to he plea that if he fled, the case would proceed in his absence. Further, it may also be implied upon from the record that defendant was aware that if he absconded prior to sentencing the court would not be bound by the promise made as to sentence as part of the plea agreement. Finally, the sentence imposed upon defendant, a persistent violent felony offender, was not inappropriate. Weinstein, J. P., Boyers and Fiber, JJ., concur.